FILED
                             NOT FOR PUBLICATION                             MAR 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YOUQIN HE,                                       No. 10-73790

               Petitioner,                       Agency No. A098-445-282

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Youqin He, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s (“IJ”) decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, including adverse credibility findings. Chebchoub v.

INS, 257 F.3d 1038, 1042 (9th Cir. 2001). Contrary to the government’s argument,

our review is limited to the adverse credibility findings identified by the BIA. See

Tekle v. Mukasey, 533 F.3d 1044, 1051 (9th Cir. 2008) (reviewing only findings

explicitly identified by the BIA and examining reasons articulated by IJ in support

of those findings). We grant in part and dismiss in part the petition for review, and

we remand.

      Substantial evidence does not support the agency’s adverse credibility

findings based on the omission of details from He’s declaration. See Bandari v.

INS, 227 F.3d 1160, 1166-67 (9th Cir. 2000) (IJ improperly based adverse

credibility finding on speculation about which details of beating petitioner should

have included in application). In addition, the agency’s findings that He testified

inconsistently about Aunt Li’s whereabouts during He’s arrest and about when He

first started attending home church meetings are not supported by the record. See

id. at 1167 (reversing credibility determination where the alleged inconsistencies

were not supported by the record).

      We do not address Petitioner’s remaining contentions, including her

contention that the IJ violated her due process rights, because Petitioner did not


                                           2                                   10-73790
raise these contentions to the BIA and we therefore lack jurisdiction to review

them. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004); Abebe v.

Mukasey, 554 F.3d 1203, 1208 (9th Cir. 2009) (en banc) (issue raised in notice of

appeal to BIA not exhausted where petitioner then files a brief that fails to raise

issue).

          Thus, we grant He’s petition for review and remand He’s asylum and

withholding of removal claims, on an open record, for further proceedings

consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002)

(per curiam); Soto-Olarte v. Holder, 555 F.3d 1089, 1094-96 (9th Cir. 2009).

          Each party shall bear its own costs for this petition for review.

          PETITION for review GRANTED in part; DISMISSED in part;

REMANDED.




                                              3                                 10-73790